Citation Nr: 1016968	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1961.  He died in July 2003, and the Appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In January 2007, the Board remanded the claim for additional 
development.  In 2008, Board requested VA medical expert 
opinions concerning the claim pursuant to 38 C.F.R. § 20.901.  
The opinions have been received and the Appellant has been 
provided copies of the opinions; in response she has 
submitted additional argument and evidence.  

In a March 2009 decision, the Board denied the claim of 
service connection for the cause of the Veteran's death.  The 
Appellant appealed the March 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a December 2009 Order, the Court granted a Joint Motion 
for Remand of the parties (the VA Secretary and the Veteran), 
vacated the Board's March 2009 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the Joint Motion for Remand, the parties agreed that a 
remand was required to assist the Appellant in obtaining for 
association with the record the Veteran's terminal records 
dated in July 2003 from Parkview Regional Hospital.  Three 
previous requests for her authorization to obtain such 
records were evidently returned to the RO as undeliverable as 
they were sent to an old mailing address.  

In light of the above, further procedural and evidentiary 
development is necessary, and the case is REMANDED to the RO 
for the following. 

1.  Verify the Appellant's current address 
and then ask her to either submit or 
authorization VA to obtain on her behalf 
the records, pertaining to the Veteran's 
final illness, dated in July 2003, from 
the Parkview Regional Hospital in Mexia, 
Texas 76667.  If the records do not exist 
or that further efforts to obtain the 
records would be futile, notify the 
Appellant in accordance with 38 C.F.R. § 
3.159(e).

2.  After the above development has been 
completed, determine in light of the 
additional evidence associated with the 
record, if any, whether a medical opinion 
is necessary to decide the claim; and if 
so, obtain such opinion.  

3.  After completion of the foregoing, 
adjudicate the claim of service connection 
for the cause of the Veteran's death.  If 
the benefit sought on appeal remains 
denied, furnish the Appellant and her 
representative a supplemental statement of 
the case and return the case to the Board.



The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



